Citation Nr: 9912776	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to July 1966 
and from July 1967 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  


FINDINGS OF FACT

1.  Prior to the veteran's death, service connection had been 
established for post-traumatic stress disorder, rated as 100 
percent disabling, and for residuals of a shell fragment 
wound (SFW) to the left flank, rated as noncompensable.  

2.  The record shows that the veteran died on November [redacted], 
1995 at the age of 48, due to a stroke.  

3.  There is no competent medical evidence of record of a 
causal relationship between the cause of the veteran's death, 
and the veteran's service or service-connected disabilities.  

4.  There is no competent medical evidence of record that 
service-connected PTSD or residuals of a SFW to the left 
flank, either singly or in combination, played a material 
role in producing or hastening death.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was seen for 
dizziness in February 1965.  No diagnosis of an underlying 
disability was identified.  Blood pressure readings were 
normal then as they remained throughout service.  In sum, the 
service medical records do not show complaints, findings, 
diagnoses, or statements of medical history disclosing any 
disorder that might be related to a cerebrovascular accident 
or disorder.  

Shortly after service separation, the veteran filed a claim 
for residuals of a SFW to the left flank.  While the service 
records are negative for treatment of this condition, a post 
service VA examination in October 1970 reflected a small 
puncture wound of the left abdomen.  The veteran related that 
this was received while in combat.  Examination was 
essentially negative, except that the examiner noted that 
there was a small scar.  Service connection was established 
for SFW residuals and a noncompensable rating was assigned.  



VA records from 1986 reflect that the veteran was diagnosed 
as having PTSD.  Service connection was established for this 
disorder upon rating decision in June 1987, and a 30 percent 
rating was assigned.  Subsequently dated VA records from 1987 
reflect treatment for cardiovascular problems.  For example, 
in July 1987, the veteran was seen for follow-up after 
administration of a cardiology stress test.  It was noted 
that the veteran had had a myocardial infarction in July 
1987.  X-ray of the chest was normal.  The records from this 
period of time reflect that he was taking Librium.  

VA and private records from 1987 through 1992 show continued 
treatment for psychiatric complaints.  The record reflects 
that the Social Security Administration (SSA) determined in 
June 1992 that the veteran was eligible for benefits.  Upon 
rating decision in August 1993, a 100 percent rating for PTSD 
was assigned.  

Private records show that the veteran's was admitted to the 
hospital on October 28, 1995, due to a stroke.  It was noted 
that one week prior to admission, the veteran had experienced 
a mild non-specific posterior headache.  The evening prior to 
admission, his confusion had increased, to include reports of 
tingling and numbness with difficulty moving the right thigh.  
The veteran's wife awoke in the night and found him lying on 
the floor.  She also reported that the veteran had been 
experiencing some mild, non-specific anterior chest 
discomfort, not precipitated by exertion.  There were no 
visual changes reported.  There was no shortness of breath, 
abdominal pain, constipation or diarrhea.  It was noted that 
there was no history of diabetes, chronic obstructive 
pulmonary disorder (COPD), or hypertension.  It was noted, 
however, that he had had a myocardial infarction in 1987.  
Admitting medications included lithium.  



During the course of the veteran's treatment, he was found to 
have a brain stem infarction with profound neurological 
deficits.  Extensive work-up for a source of embolus was 
negative, to include cardiac echogram.  Laboratory results 
revealed a normal multi-12 electrolytes except for a glucose 
115, calcium 10.6, phosphorous 2.0, and cholesterol 211.  
Computerized tomography (CT) scans of the head taken several 
days in a row showed progressive evidence of stroke.  He died 
on November [redacted], 1995.  

The certificate of death reflects that the veteran's death on 
November [redacted], 1995, was the result of a stroke.  There 
are no other significant conditions reported which contributed 
to his demise.  

At a personal hearing in May 1996, the appellant testified in 
support of her claim.  She said that at the time of his 
death, the veteran had been on 300 milligrams of lithium 
without recent blood level checks.  In her research, she 
found that people with cardiovascular problems should not be 
placed on lithium, so she questioned why he was ever placed 
on this medication.  She argued that he was toxic from this 
medication at the time of his death as he had had headaches, 
blurred vision, and tremors.  She also reported that his 
medical history included sleep apnea, diagnosed in 1985, a 
myocardial infarction in 1987, and high cholesterol from 
1994.  Hearing [Hrg.] Transcript [Tr.] from 1-3.  

The appellant also testified that the veteran fought many 
mental battles daily, and thought of Vietnam constantly.  She 
felt that the symptoms of PTSD were indirectly or directly 
responsible for his death in that it caused him so much 
stress.  She said that he had been on lithium for almost one 
year at the time of his death.  She testified that a stroke 
was often brought on by hypertension that she argued was 
brought on by stress.  Tr. at 3-4.  In her testimony, the 
appellant noted that the veteran's stroke occurred at 
approximately 5:00 a.m., and that he was subsequently taken 
to the hospital in a comatose state, and that he never 
improved and subsequently died.  Tr. at 7.  

Added to the record in May 1996 was a medial treatise with 
respect to hypertension in the war veteran.  This treatise 
noted that veteran's with PTSD were more likely to have 
hypertension and that psychological factors played a 
causative role in the development of hypertension.  This 
letter also include a report from the Secretary of the VA 
concerning the issue of service connection for hypertension 
as a condition secondary to diabetes mellitus.  

Also added to the record in May 1996 was a letter from an 
information specialist at a VA medical center which included 
a data base search with respect to cardiovascular symptoms 
and related abstracts from medical treatise.  

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1998).  

Analysis

Initially, the Board points out that nothing in this 
determination or the prior decision of the RO is intended 
explicitly or implicitly to cast any doubt on the appellant's 
good faith in advancing this claim.  The Board, however, is 
not empowered to rest its determination upon a subjective 
test of whether the appellant's belief in her entitlement to 
the benefit sought here is sincere.  Were that the case, the 
appellant would prevail.  The Board is constrained by its 
statutory mandate to rest its decision upon an objective 
basis under which the Board must apply the law to the facts 
as shown by the evidence.  Following review of the current 
record, the Board is compelled to conclude that the appellant 
has not met her initial burden of presenting a well-grounded 
claim.  

Service medical records are completely void of complaints, 
reports, findings, or diagnoses of any neurovascular 
problems.  The medical records associated with the claims 
file covering the years immediately following service are 
minimal, but they make no reference to, or diagnoses of, or 
neurovascular problems.  The first objective medical finding 
confirming such a disorder was when the veteran had his fatal 
stroke in October 1995.  Furthermore, the claims file does 
not contain a competent medical opinion stating that the 
veteran's PTSD, to include his medications, SFW of the left 
flank, or the nonservice connected hypertension or diabetes 
mellitus, for that matter, caused or contributed to death.  
In this regard, the Board notes that this includes the 
certificate of death that notes that the veteran's death was 
the result of his stroke. 

The appellant has submitted medical text or treatise evidence 
to support her claim.  The Court has addressed whether 
medical texts or physicians' opinions containing generic 
statements that disorder A can cause disorder B can 
constitute competent medical evidence to establish the nexus 
element necessary to make a claim well grounded in a specific 
case.  In Libertine v. Brown, 9 Vet. App. 521, 523 (1996), 
the Court, citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), held that such evidence is "too general and 
inconclusive to make [a] claim well grounded."  On the other 
hand, in Rucker v. Brown, 10 Vet. App. 67 (1997), the Court 
addressed whether scientific articles could be used to 
establish a theory that non-ionizing radiation from naval 
radar could be linked to certain carcinomas and held they 
could.  In that case, however, the record also contained a 
supporting opinion from the treating physician that was 
specific to the facts of the appellant's claim and the Court 
cited both the articles and the opinion as the basis for 
finding the claim well grounded.  In this case, there is no 
medical opinion linking the specific facts of this appeal to 
a general theory presented in these texts.

The Board's determination that the appellant's proffered 
medical text or treatise evidence is insufficient to well 
ground the claim is further supported by the case of Sacks v. 
West, 11 Vet. App. 314 (1998), in which the Court noted the 
following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, the Board observes that in the recent case of 
Mattern v. West, 12 Vet. App. 222 (1999), the Court noted 
that it had previously addressed the relevance of medical 
treatise evidence to the determination of well-groundedness, 
and determined that generally, an effort to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  The Court went on 
to indicate that medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  Similarly, medical treatise evidence 
could "discuss[] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Wallin v. West, 11 Vet. App, 509, 514 (1998).   

The medical treatises which have been submitted in support of 
the appellant's claim are general in nature, and do not 
present generic relationships with such a degree of certainty 
as to render this claim well grounded.  Some of the cited 
texts, in fact, could be read for a contrary conclusion and 
thus underscore the generic nature of this body of evidence.  
With respect to the texts that propose a relationship between 
stress due to a psychiatric disability and the development of 
hypertension, even if the Board was to assume that these 
texts did rise to the level of certainty sufficient to well 
ground a claim as recognized in Mattern, the claim in this 
case would still not be well grounded.  There is nothing in 
the record that suggests that the veteran's fatal CVA 
accident was the result of hypertension.  More fundamentally, 
it was specifically noted at time of hospital admission in 
October 1995 that he had no medical history of hypertension.  
Thus, the whole causal chain fails.  Likewise, there is no 
medical evidence in the claims file that supports the 
appellant's contention that the veteran's death was the 
result of lithium toxicity.  And, at any rate, there is no 
medical evidence that suggests that such toxicity even 
existed.  The appellant as a layperson who is untrained in 
the field of medicine or research is not competent to provide 
such medical opinions.  Espiritu; Grottveit, supra.  

In summary, the record contains no competent clinical or 
medical evidence whatever that the veteran's PTSD or SFW of 
the left flank were implicated to any extent in his CVA 
accident.  Consequently, while the Board is certainly 
sympathetic to the appellant's loss of her husband, it may 
not go beyond the factual evidence presented in this instance 
to conclude otherwise.  The appellant's speculative 
assertions that his death was the result of stress related to 
PTSD or as the result of lithium toxicity do not constitute 
cognizable evidence upon which to reach the merits of this 
matter.  The claim is therefore found not to be well grounded 
and must be denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

